DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Stayman (US 2009/0110141; hereinafter Stayman ‘141) in view of Schlomka (US 2009/0010381) and Hey et al. (US 2008/0310584; hereinafter Hey).
Stayman ‘141 discloses a radiological imaging device (title and fig. 2) comprising; a source (12) that emits radiation (15) that passes through at least part of a patient (16), the radiation defining a central axis of propagation (from 12 to 14); a necessary diaphragm to shape the radiation into either a cone-shaped beam (par. 20) or a fan-shaped beam; and a receiving device (14) that includes a flat panel sensor (par. 19) that has a radiation sensitive surface for receiving the radiation (15) and is arranged on the opposite side of the patient (16) with respect to the source (12), the flat panel sensor being selectably operable in at least a flat panel mode (fig. 3) and a linear sensor mode (par. 35), and a gantry (fig. 2 and par. 24) defining an analysis zone (between 12 and 14) in which the at least part of the patient (16) is placed. 

Schlomka teaches a diaphragm configurable to shape the radiation into either a cone-shaped beam or a fan-shaped beam (par. 28). Hey teaches a diaphragm that shapes the radiation into a cone-shaped beam (par. 26) and a flat panel (par. 25) sensor motion system (for G) that moves the flat panel sensor (5) relative to the gantry (7).  
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Stayman ‘141 with the teaching of Schlomka, since one would have been motivated to make such a modification for better beam control (Schlomka: fig. 1) in the desired operating mode (Schlomka: par. 32). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Stayman ‘141 with the teaching of Hey, since one would have been motivated to make such a modification for more freedom (Hey: par. 13). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stayman ‘141, Schlomka, and Hey as applied to claim 1 above, and further in view of Stayman et al. (US 2008/0181359; hereinafter Stayman ‘359) and Frey et al. (US 2011/0249787; hereinafter Frey). 
Stayman ‘141 as modified above suggests claim 1. Stayman ‘141 further discloses a translation mechanism (20) adapted to translate the source (12) and the receiving device (14) in a direction of movement (22) substantially perpendicular to the central axis of propagation (between 12 and 14); a rotation mechanism (fig. 2:24) adapted to rotate (28) the source and the receiving device in relation to the axis of extension (26).

Stayman ‘359 teaches a bed (70) suitable to support the patient (P) and defining an axis of extension; and a laser (84) mounted on the gantry (18) that projects a positioning guidance marker (86) onto the patient (par. 22). Frey teaches a control unit adapted to configure, based on received information (pars. 30 and 32), at least one of an energy of the radiation and a radiation filter arranged to absorb at least a portion of the radiation before the radiation passes through the at least part of the patient (pars. 31-32).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Stayman ‘141 with the teaching of Stayman ‘359, since one would have been motivated to make such a modification for ensuring proper orientation (Stayman ‘359: abstract).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Stayman ‘141 with the teaching of Frey, since one would have been motivated to make such a modification for reducing patient dosage (Frey: par. 2).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stayman ‘141, Schlomka, and Hey as applied to claim 1 above, and further in view of Erhardt et al. (US 2006/0233301; hereinafter Erhardt).  

Regarding claim 15, Stayman ‘141 as modified above suggests claim 1. 

Erhardt teaches wherein the receiving device further comprises a linear sensor (4) that has a radiation sensitive surface for receiving the radiation.
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Stayman ‘141 with the teaching of Erhardt, since one would have been motivated to make such a modification for more imaging modes (Erhardt: par. 28). 

Regarding claim 16, Erhardt teaches wherein only one of the flat panel sensor's radiation sensitive surface (5) and the linear sensor's radiation sensitive surface (4) is positioned to receive radiation from the source (figs. 3a-3b).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stayman ‘141, Schlomka, and Hey as applied to claim 1 above, and further in view of Bruder et al. (US 2002/0071518; hereinafter Bruder). 
Stayman ‘141 as modified above suggests claim 1. Stayman ’141 (fig. 2) further discloses wherein the receiving device comprises sensors (14) that have radiation sensitive surfaces for receiving the radiation (15), wherein the sensors’ radiation sensitive surfaces (of 14) are substantially coplanar in a plane that is substantially perpendicular to the central axis of propagation (of 15).
However, Stayman ‘141 fails to disclose two linear sensors.
Bruder teaches two linear sensors (par. 34, linear detector arrays 5a-5d). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Bruder, since one would have been motivated .  

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Response to Arguments
Applicant's arguments filed February 1, 2022, have also been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the rejection should be withdrawn since Schlomka fails to teach a cone-shaped beam, but instead teaches a radiation cone 42 shaped as a pyramid-shaped beam. The Examiner does not find this argument persuasive. A cone-shape as claimed by Applicant can refer to a spherical cone shape or a pyramidal cone shape. Pyramids are a special type of cone. Furthermore, the cone-shaped beam disclosed in Applicant’s application is a pyramid-shaped beam as well, due to the rectangular-shaped aperture seen in Figure 2c, which forms the cone-shaped beam as a pyramid-shaped beam. Since Applicant’s application describes a cone-shaped beam as a pyramid-shaped beam, the radiation cone 42 taught by Schlomka reads on a cone-shaped beam as recited in the claim. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884